DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Shimizu et al. (JP 2008-285365 A), Hamada et al. (US 7,923,522 B2), and Komarneni et al. (US 2001/0048971 A1).
Regarding claim 1, Shimizu et al. discloses a method of producing a zeolite film (membrane) by forming zeolite on a surface of a support (12), a hydrothermal synthetic apparatus, a rotary axial line, a reactor container (11), synthetic liquid (L) and a heating device (14) (see Abstract and figures 1-5).
Hamada et al. discloses a method of producing a zeolite film by forming zeolite on a surface of a support, characterized in that the method comprises the following first to fourth steps: a first step of attaching zeolite fine crystals (see Abstract and column 20, lines 22-53) resulting in a process comprising zeolite fine crystals and a synthetic gel for growing the fine crystals.
Komarneni et al. discloses an zeolite film, an aqueous solution containing water glass or colloidal silica as a silica source for the zeolite is added with tetrapropyl-ammonium-bromide TPABr (for controlling the skeleton structure of the zeolite) and an inorganic salt (such as NaOH) to form a hydrated gel that is aged, and a zeolite film on a substrate (support) (see paragraph 0001).
The prior art references fail to disclose or suggest a method of producing a zeolite film by forming zeolite on a surface of a support, characterized in that the method comprises the following first to fourth steps: a first step of attaching zeolite fine crystals to a surface of a support; a second step of 
Claims 2-4 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed February 10, 2021, with respect to the objection of the specification and the objection of claims 1, 3, and 4 have been fully considered and are persuasive.  The objection of the specification and the objection of claims 1, 3, and 4 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774